IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SIDNEY MORTON,1                        §
                                           §   No. 330, 2021
        Respondent Below,                  §
        Appellant,                         §
                                           §   Court Below–Family Court
        v.                                 §   of the State of Delaware
                                           §
    STATE OF DELAWARE,                     §
                                           §   File No. 2105013324
        Appellee.                          §

                            Submitted: May 4, 2022
                            Decided:   July 12, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                     ORDER

       After consideration of the appellant’s brief filed under Supreme Court Rule

26(c), his attorney’s motion to withdraw, the State’s response, and the Family Court

record, it appears to the Court that:

       (1)    On May 20, 2021, Nancy Harrington’s home—located at 1314 West

3rd Street, Wilmington, Delaware—was burglarized. Following an investigation,

the police identified the fourteen-year-old appellant, Sidney Morton, as a suspect.

Morton was arrested and charged with first-degree burglary, second-degree

conspiracy, and theft under $1,500. Several witnesses for the State testified at trial,


1
 The Court previously assigned a pseudonym to the juvenile appellant under Supreme Court Rule
7(d).
including: (i) Harrington, who testified that she was at work when she observed (on

a motion-activated and interactive camera that she maintained in her house to

communicate with her children) several young men—one of whom she recognized

as Morton—ransacking her home around 11:00 pm on May 20, 2021; and (ii) a

probation officer with the Department of Youth Rehabilitative Services (“YRS”),

who testified that at the time of the burglary, Morton was wearing a GPS-monitoring

ankle bracelet and GPS plot points placed him in the area of the crime scene. After

the close of evidence, the Family Court adjudicated Morton delinquent as charged.

On October 11, 2021, the Family Court sentenced Morton to an indefinite secure

commitment with YRS, suspended for a Level IV staff-secure commitment at a

placement at YRS’s discretion for a period of six months or completion of the

program, followed by aftercare. This is Morton’s direct appeal.

      (2)   Morton’s counsel on appeal has filed a brief and a motion to withdraw

under Rule 26(c). Counsel asserts that, after a complete and careful examination of

the record, there are no arguably appealable issues. Morton’s attorney informed

Morton and his parents of the provisions of Rule 26(c) and provided them with a

copy of the motion to withdraw and a draft of the accompanying brief. Counsel also

informed Morton and his parents of Morton’s right to supplement his attorney’s

presentation. Neither Morton nor his parents raised any issues for the Court’s




                                        2
consideration. The State has responded to the position taken by Morton’s counsel

and has moved to affirm the Family Court’s judgment.

         (3)     The standard and scope of review applicable to the consideration of a

motion to withdraw and an accompanying brief under Rule 26(c) is twofold. First,

the Court must be satisfied that defense counsel made a conscientious examination
                                                                                             2
of the record and the law for claims that could arguably be raised on appeal.

Second, the Court must conduct its own review of the record and determine whether

the appeal is so totally devoid of at least arguably appealable issues that it can be

decided without an adversary presentation.3

         (4)     The Court has reviewed the record carefully and has concluded that

Morton’s appeal is wholly without merit and devoid of any arguably appealable

issues. We also are satisfied that Morton’s counsel made a conscientious effort to

examine the record and the law and properly determined that Morton could not raise

a meritorious claim in this appeal.




2
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wis., 486 U.S. 429, 442
(1988); Anders v. California, 386 U.S. 738, 744 (1967).
3
    Penson, 488 U.S. at 81-82.

                                              3
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED. Counsel’s motion to withdraw is moot.

                                  BY THE COURT:


                                  /s/ Collins J. Seitz, Jr.
                                       Chief Justice




                                     4